 

Case 19-10525-EPK Doc 9 Filed 01/15/19 Page 1 of 4

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORlDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adiustment of Debts[

 

 

 

 

 

|:] MMM Original Plan
|:] Amended Plan (Indicate lst, 2nd, etc. Amended, if` applicable)
m Modified Plan (lndicate lst, 2nd, etc. Modified, if applicable)
DEBTOR: Richard D. Levy JOINT DEBTOR: CASE NO.:
SS#: xxx-xx- 1985 SS#: xxx-xx-
l. NQTICE§
To Debtors: Plans that do not comply with local rules andjudicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a ,
partial payment or no payment at all to the secured creditor m Included l:] Not Included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .
Out in Section m |:] Included \:l Not included
Nonstandard provisions, set out in Section VIII I:| Included [:| Not included

 

 

II. PLAN PAYMENTS, LENGTH QF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $2 241.10 for months;to£;
2. $2 048.52 for monthsL tol;
B. DEBTOR§S|' ATTORNEY'S FEE: [:] NONE |:| PRO BONO
Total Fees: $6000.00 Total Paid: $100.00 Balance Due: $5900.00
Payable $295.00 /month (Months l to "2£ )

Allowed fees under LR 2016-l(B)(2) are itemized below:
Safe Harbor: $3,500.00; MMM: $2,500.00

 

Applications for' compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAlMS: [:] NONE
[Retain Liens pursuant to l l U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

1- Creditol'? Bayview Loan Servicing, LLC
Address: 4425 Ponce De Leon Blvd Arrearage/ Payoffon Petition Daie
;t:r:lk;:blesj FL 33 146 MMM Adequate Protection $1,742.36 /month (Months _l_ to £ )
Last 4 Digits of
Account No.: 8470
Other: 31% of gross income including principle, interest, taxes and insurance.

 

 

 

 

LF-zi (rev. 10/3/17) Page i or4

Case 19-10525-EPK Doc 9 Filed 01/15/19 Page 2 of 4

 

 

Debtor(s): Richard D. Levy Case number:
[:| Real Propeity Check one below for Real Propetty:
[:Principal Residence EEscrow is included in the regular payments
I:Dther Real Propeity E]The debtor(s) will pay |I|taxes [:linsurance directly
Address of Collateral:
6546 Sweet Maple Larie

Boca Raton, FL 33433
|:\ Personal Property/Vehicle

 

Description of Collateral:

 

 

B. VALUATION OF COLLATERAL: [:] NONE
C. LIEN AVOIDANCE E] NONE

D. SURRENDER OF §§QLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
E] NONE

DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
foin the Chapter 13 Trustee.

I:| NONE
|:| The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract n`ghts.

Name of § §reditor Last 4 Digits gf Account No. Descri tion of Collateral A e hi l
l Space Coast Credit Union 0982 2018 Indian Chief

VIN: 56KCVAAA1J3358990
6546 Sweet Maple Lane, Boca Raton, FL 33433

 

Pondapple Maintenance
2' Association

IV. TREATMENT OF FEES AND PRIORITY CLAIMS |as defined in ll U.S.C. §507 and l l U.S.C. § 1322(a)(4)]
A. ADMlNISTRATlVE FEES OTHER THAN DEBTORS|S|' A'I'I`ORNEY'S FEE: [:| NONE
B. INTERNAL REVEN!JE SERVICE: [:| NONE
C. DOMESTIC SUPPORT OBLIQATION(SB I:] NONE
D. OTHER: |:| NONE
V. TREATMENT OF UNSE§§!IRED NONPRIORITY CREDITORS
A. Pay $119.93 /month (Months 1 to § )
Pro rata dividend will be calculated by the Trustee upon review of filed claims aher bar date.
B. [:] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASS[FIED: [:] NONE

*Debtor(s) certify the separate classification(s) of the elaim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

|:| NONE

VI.

\:| Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be

terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Collateral Acct. No. ast 4 Di i A§§_ume/Reiegt
VW Credit, Inc. 2016 VW Jetta 8706 _
1- VIN: 3VW267AJ7GM364833 l_i_l ASS\"“C l:l Reject

 

LF-31 (rev. lO/3ll7) Page 2 of4

 

VlI.

VIII.

Case 19-10525-EPK Doc 9 Filed 01/15/19 Page 3 of 4

Debtor(s): Richard D. Levy Case number:

 

INCOME TAX RETURNS AND REFUNI)S: l:| NONE

[:] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

NON-STANDARD PLAN PROVISIONS [:] NONE
|:] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local

Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

 

|:] Mortgage Modification Mediation

l The debtor has filed a Verified Motion for Referral to MMM with:

Bayview Loan Servicing, LLC ("Lender")
loan number 00010]8470

for real property located at 6546 Sweet Maple Lane, Boca Raton, FL 33433

The parties shall timely comply with all requirements of the Order of Referral to l\/IMM and all Administrative Orders/Local
Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
petition monthly plan payment (a) with respect to the debtor’s homestead, of no less than the lower of the prepetition monthly
contractual mortgage payment or 31% of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees
due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
by the trustee and not upon receipt by the lender.

Until the MMM is completed and the Final Repoit of Mortgage Modification Mediator is filed, any objection to the lender’s
proof of claim on the real property described above shall be held in abeyance as to the regular payment and mortgage arrearage
stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
of the plan or modified plan.

If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
pending MM]\'I, the debtor will file the Ml\/IM Local Fon‘n “Ex Parte Motion to Approve Mortgage Modification Agreement
with Lender” (or Self`-Represented Debtor’s Motion to Approve Moitgage Modification Agreement with Lender) no later than
14 calendar days following settlement, Once the settlement is approved by the Couit, the debtor shall immediately amend or
modify the plan to reflect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
necessary to complete the settlement.

In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
disclose the financial benefit to the Couit and the trustee and amend or modify the plan accordingly.

If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final Report is
filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the lender has filed a Proof of
Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to value; or (b) provide that the real
property will be “treated outside the plan.” lf the property is “treated outside the plan,” the lender will be entitled to in rem stay
relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
confirm that the automatic stay is not in effect as to the real propeity.

Confimiation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
of Claim.

LF-3l (rev. 10/3/17) Page 3 of4

Case 19-10525-EPK Doc 9 Filed 01/15/19 Page 4 of 4

Debtor(s): Richard D. Levy Case number:

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of peijury.

 

 

/s/Richard D. Levy Debtor 1/15/2019 Joint Debtor
Richard D. Levy Date Date
/s/Chad Van Hom 1/15/2019

Attomey with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attomey for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph Vlll.

Ll"-3l (rev. 10/3/17) Page 4 of 4

